Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
1. 	This communication is an Examiner’s reasons for allowance in response to application filed on 9/27/19, assigned serial 16/585937 and title “Method and apparatus for controlling robots”.
2. 	The following is the Examiner’s statement of reasons for the indication of allowable subject matter:
After carefully reviewing the application and the additional search of all the possible areas relevant to the present application, a set of related prior art references has been found, but those prior art references are not deemed strong to make the application unpatentable.  Thus, it is found that the application is now in condition for allowance.
As per claim 1, the prior art of record does not disclose a method for controlling a robot, in which direct teaching is performed while updating a position command on a basis of an applied external force, the method comprising steps of: storing an external force applied when a monitoring point provided in the robot reaches a proximity region as a reference external force; and comparing the reference external force with a current external force when a current position of the 
As per claim 2, the prior art of record does not disclose a method for controlling a robot, in which direct teaching is performed while updating a position command on a basis of an applied external force, the method comprising steps of:
setting a virtual external force toward an operation-prohibited range starting from a current position as a reference external force on a basis of a shape of a boundary
which is closest to a current position of a monitoring point provided in the robot, or a distance to the boundary; and comparing the reference external force with a current external force when a current position of the monitoring point is in a proximity region to thereby determine a direction that facilitates movement away from the proximity region.  This limitation in combination with the other elements in the claim was not shown or suggested by the prior art.
	As per claim 3, the prior art of record does not disclose a method for controlling a robot, in which direct teaching is performed while updating a position command on a basis of an applied external force, the method comprising steps of: setting a virtual external force, starting from a current position of a monitoring point provided in the robot, in a direction from an origin of the robot toward a 
	As per claim 4, the prior art of record does not disclose a method for controlling a robot, in which direct teaching is performed while updating a position command on a basis of an applied external force, the method comprising steps of
setting a position closest to the boundary, among virtual positions displaced from a current position of a monitoring point provided in the robot by a predetermined distance, as a closest approach position; setting a virtual external force, starting from a current position of the monitoring point, in a direction from a current position toward the closest approach position as a reference external force; and comparing the reference external force with a current external force when a current position of the monitoring point is in the proximity region to thereby determine a direction that facilitates movement away from the proximity region.  This limitation in combination with the other elements in the claim was not shown or suggested by the prior art.
Claims 1-16 are allowable over the prior art of record.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOI TRAN can be reached on 571-272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 





/DALENA TRAN/          Primary Examiner, Art Unit 3664